In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 20-2424

DONALD D. GADDIS,
                                                  Plaintiff-Appellant,

                                  v.


BRYAN J. DEMATTEI, et al.,
                                               Defendants-Appellees.


         Appeal from the United States District Court for the
                    Southern District of Illinois.
            No. 18-CV-01729 — Staci M. Yandle, Judge.



    ARGUED SEPTEMBER 23, 2021 — DECIDED APRIL 1, 2022


   Before KANNE, ROVNER, and WOOD, Circuit Judges.
    ROVNER, Circuit Judge. Good fences may make good
neighbors, but apparently in this case, a tree had no such
beneficial effect. Donald Gaddis was arrested for disorderly
conduct in Marion, Illinois, following an altercation with his
neighbors over some tree branches. Afterward he filed this
civil rights suit under 42 U.S.C. § 1983. He asserted false arrest
2                                                   No. 20-2424

claims against the neighbors, a visiting guest, and the arresting
officers involved (Counts I and II). He also brought a Monell
claim against the City of Marion and requested injunctive relief
against Dawn Tondini, the former Chief of Police for the City
of Marion (Counts III and IV). See Monell v. Dep’t Soc. Servs.,
436 U.S. 658, 690–95 (1978). The district court granted the
defendants’ motions for summary judgment, and Gaddis
appeals. For the reasons described below, we affirm.
                                 I.
    Because we are reviewing a motion for summary judgment,
we accept Gaddis’s version of what transpired as true, noting
discrepancies where relevant. The trouble started on October
20, 2017 with a tree on the property of Gaddis’s next door
neighbor on North Highland Avenue, Dorothy McCombs.
Gaddis cut down a number of limbs and branches from
McCombs’s tree that were extending into his yard. He then
threw the cut branches back into McCombs’s yard. McCombs
asked Gaddis to pick up the branches from her yard, but he, in
his own words “didn’t say a word to her,” and left the
branches in her yard. (Gaddis Dep. at 37.) Charles Winstead,
who lived across the street and was aware of the ongoing tree
dispute, informed McCombs that the branches were still there.
    Upon learning this, Gaddis crossed the street to Winstead’s
home and knocked on the door. Through the glass door he saw
a guest of Winstead’s, Cameron Dunford, who Gaddis had
never met. In Gaddis’s account, he said nothing and turned
back around to return home. While Gaddis was still in the
street, Winstead appeared, carrying a rake, and asked Gaddis
what he wanted. Gaddis told Winstead he needed to mind his
No. 20-2424                                                   3

own business and then returned home. McCombs, who had
been watching the scene unfold from her side of the road, told
Gaddis, Winstead, and Dunford that she had called the police.
    Shortly thereafter, three police officers arrived: Bryan
DeMattei, Logan Spinka, and William Lannom. Officer Spinka
came to Gaddis’s front door and spoke with him through the
screen door about the situation, at which point Gaddis com-
plained that calling the police had been a cowardly thing to do.
Officer Lannom joined them. Gaddis describes talking to the
officers for ten to fifteen minutes and telling them, among
other things, that “people were acting like girls around this
place.” (Gaddis Dep. at 53). Meanwhile, Officer DeMattei went
across the street to hear Winstead and Dunford’s version of
what had happened. As this all transpired, a “bunch” of
neighbors gathered because, as Gaddis explained, “Dorothy
McCombs had stirred them, acting like I’m trying to cut down
a little old lady’s tree.” (Gaddis Dep. at 53). Officer DeMattei
then came over to Gaddis’s porch and told him through the
door that he was being arrested for disorderly conduct. Gaddis
initially refused to come out of his home, but stepped out onto
the porch after Officer Lannom told him he would also be
charged with resisting arrest if he failed to come outside.
Gaddis complied and was arrested for disorderly conduct.
   In Dunford’s telling of the event, Gaddis did more than
appear on the porch and knock on the door. Instead he told
Winstead to “come out you coward” after “pounding and
pounding” on his door. He then repeatedly called Winstead
and Dunford “little girls,” and said “you want to go old man?”
to Winstead. (Dunford Dep. at 16–21).
4                                                  No. 20-2424

    As Winstead recalls it, Gaddis knocked on his door and
said, “this was none of your business.” When Winstead walked
outside carrying the rake, Gaddis goaded him by repeatedly
saying, “come on, come on,” but eventually went back to his
own house when Winstead turned away. McCombs said the
whole thing started when Gaddis cut her tree limbs “in the
dead of night” and she woke up the next morning and photo-
graphed the limbs in her yard. (McCombs Dep. 8). She further
testified that on the day of his arrest, Gaddis was “erratic and
threatening and screaming” and pounding on Winstead’s door
because he “wanted to fight.” She called the police on the basis
of her belief that Gaddis was “out of control.” (McCombs Dep.
19–20).
   The responding officers have a fairly limited recollection of
what transpired. Officer DeMattei recalls speaking to Dunford
when he arrived and deciding to arrest Gaddis for disorderly
conduct based on what he heard about Gaddis coming to
Winstead’s porch. Although Officer Spinka and Officer
Lannom remember very little about the incident, it is undis-
puted that they were on Gaddis’s porch to make sure he stayed
nearby during the investigation and ensure that he was not
threatening or dangerous.
    In 2018, Gaddis brought this § 1983 action against Officers
DeMattei, Spinka, and Lannom, the city of Marion, Illinois, and
McCombs, Dunford, and Winstead. He asserted claims for
false arrest in violation of the Fourth Amendment, claimed the
city was liable under Monell for failure to properly train its
officers, and sought injunctive relief against former Marion
police chief Dawn Tondini. He also advanced state-law false
arrest claims against McCombs, Dunford, and Winstead.
No. 20-2424                                                     5

    Ultimately the district court denied Gaddis’s motion for
summary judgment as to liability, and granted summary
judgment in favor of the remaining defendants except
Winstead, who the district court allowed Gaddis to dismiss
without prejudice. The district court held that because Officer
DeMattei had probable cause to arrest Gaddis, his false arrest
claims failed against the officers as a matter of law. The court
also rejected Gaddis’s claim that he was unlawfully “seized”
while the officers stood on his porch and spoke with him. With
no underlying viable constitutional claim, Gaddis’s Monell
claim likewise failed. Next the district court entered summary
judgment for McCombs and Dunford after concluding there
was no evidence either of them encouraged or procured
Gaddis’s arrest as required to support a false imprisonment
claim under Illinois law. Finally, the district court granted
Gaddis’s unopposed motion under Federal Rule of Civil
Procedure 41(a) to dismiss Winstead without prejudice. Gaddis
appeals only the district court’s grant of summary judgment to
McCombs, Dunford, and Officers DeMattei, Spinka, and
Lannom.
                                 II.
    Before addressing the merits, we must confront the jurisdic-
tional dilemma posed by the district court’s dismissal of
Winstead without prejudice. As the district court itself recog-
nized, the plain language of Rule 41(a) envisions the dismissal
of an entire “action,” not a particular claim against a particular
party as occurred here. See Fed. R. Civ. P. 41(a)(2). The district
court nevertheless concluded dismissal of the claim against
Winstead was appropriate under Rule 41(a)(2), which autho-
rizes granting a party’s motion to dismiss “on terms that the
6                                                    No. 20-2424

court considers proper.” Ordinarily such a dismissal without
prejudice does not constitute an appealable final judgment
because the plaintiff could re-file the case against the dismissed
party. Larkin v. Galloway, 266 F.3d 718, 721 (7th Cir. 2001).
    In response to our request for briefing on this issue, Gaddis
essentially argues that Winstead’s dismissal is de facto a
dismissal with prejudice, or should at least be treated as one on
appeal. His logic is as follows: given that he asserted only a
state-law claim of false imprisonment against Winstead,
Gaddis maintains that there is no longer a basis for the district
court’s federal jurisdiction and he thus “can never re-file that
claim in District Court.” Gaddis’s assertion that the district
court would lack jurisdiction over his claim against Winstead
is odd given that he fails to contemplate the possibility that he
would prevail against the other defendants on appeal and
could again attempt to join Winstead to the suit on remand. We
need not, however, consider the merits before deciding
whether we have jurisdiction.
    Taken together, Gaddis’s arguments amount to a request
that we treat the dismissal as one with prejudice. We have long
recognized that a plaintiff may on appeal convert a dismissal
without prejudice to a dismissal with prejudice to resolve the
finality problem posed by a dismissal without prejudice. See
JTC Petroleum Co. v. Piasa Motor Fuels, Inc., 190 F.3d 775, 776–77
(7th Cir. 1999). Although it may be implicitly, that is precisely
what Gaddis has done here. Specifically, Gaddis provides the
following arguments for finality in his brief: “Because Gaddis
believes that Winstead testified honestly, Gaddis moved to
dismiss him from this case. He seeks no relief against Winstead
in this appeal.” (Appellant’s Br. at 29.) He further insists that
No. 20-2424                                                                  7

his case against Winstead “is over insofar as the United States
District Court for the Southern District of Illinois is concerned.”
(Appellant’s Br. at 8). He reiterates that point yet again with his
insistence that the dismissal without prejudice “is final because
Gaddis is now foreclosed from bringing any claims against Mr.
Winstead in the District Court.” (Id. at 9).1 These and other
statements in Gaddis’s brief amount to an expression of his
willingness to convert the dismissal without prejudice to one
with prejudice to ensure our jurisdiction on appeal.
    Turning then to the merits, we review the district court’s
entry of summary judgment de novo, drawing all reasonable
factual inferences in Gaddis’s favor. E.g., Perry v. Sims, 990 F.3d
505, 511 (7th Cir. 2021). To prevail on his Fourth Amendment
claims for false arrest, Gaddis must show that he was arrested
without probable cause. See Farnik v. City of Chi., 1 F.4th 535,
545 (7th Cir. 2021). Probable cause for an arrest provides an
absolute defense to a false arrest claim. Id. Probable cause
exists when a reasonable officer could have believed a crime
had been or was being committed. Holmes v. Village of Hoffman
Estates, 511 F.3d 673, 679 (7th Cir. 2007). The officer’s belief


1
   The only statement that could plausibly be interpreted to suggest Gaddis
in fact wants to retain the dismissal without prejudice is his assertion in his
brief that “[H]is motion makes clear that he does not believe he has any
claim against Winstead but wants the dismissal to be without prejudice as
a precautionary measure.” (Emphasis added.) We decline to let Winstead have
it both ways, particularly when he has provided no authority for such an
approach. See, e.g., White v. United States, 8 F.4th 547, 552 (7th Cir. 2021)
(“[T]his court has repeatedly and consistently held that perfunctory and
undeveloped arguments, as well as arguments that are unsupported by
pertinent authority, are waived.”).
8                                                    No. 20-2424

need not be “‘correct or even more likely true than false, so
long as it is reasonable.’” Fleming v. Livingston Cnty., 674 F.3d
874, 879 (7th Cir. 2012) (quoting Qian v. Kautz, 168 F.3d 949, 953
(7th Cir. 1999)). Disorderly conduct under Illinois law is
described as an individual doing “any act in such unreasonable
manner as to alarm or disturb another and provoke a breach of
the peace.” 720 ILCS 5/26-1(a)(1).
    Although Officer DeMattei himself conceded he did not
have a detailed memory of the events, his uncontested report
from that day provides ample information from which he
could have reasonably believed probable cause existed to
arrest Gaddis for disorderly conduct as defined above. Officer
DeMattei documented (1) hearing from McCombs that Gaddis
had been causing a disturbance; (2) hearing from Dunford that
Gaddis had been calling him a coward and attempting to start
a fight; (3) hearing from Winstead that Gaddis’s disruptive
behavior was an “ongoing issue” that had recently been
becoming “more aggressive;” and (4) his own assessment that
Gaddis may pose a risk to others. These facts, taken together
and gleaned firsthand by DeMattei, made it reasonable for him
to believe Gaddis’s behavior alarmed or disturbed others as
described in the Illinois disorderly conduct statute. Cf.
McComas v. Brickley, 673 F.3d 722, 725 (7th Cir. 2012) (“Argu-
able probable cause exists when a reasonable officer could
mistakenly have believed they had probable cause to arrest.”)
(Emphasis in original.). Gaddis’s Fourth Amendment claims
based on false arrest thus fail as a matter of law. See Muhammad
v. Pearson, 900 F.3d 898, 907–08 (7th Cir. 2018). Gaddis next
advances several Fourth Amendment claims based on the
timing and location of his arrest. First, he claims his arrest
No. 20-2424                                                        9

violated the well-established rule that the Fourth Amendment
prevents officers from making a warrantless and noncon-
sensual entry into a suspect’s home to make a routine arrest.
E.g., Payton v. New York, 445 U.S. 573, 590 (1980). Because it is
undisputed that he opened his front door and walked out onto
the porch before he was officially placed under arrest, he
cannot establish a literal violation of Payton. Presumably
recognizing this problem given the undisputed facts, Gaddis
suggests he was in fact under arrest when Officers Lannom
and Spinka were first on his porch speaking to him. In support
of this claim, Gaddis cites a number of cases considering when
a seizure occurs for Fourth Amendment purposes, relying in
particular on a line of cases establishing that an individual may
be seized without being physically restrained when, given the
totality of the circumstances, “a reasonable person would have
believed that he was not free to leave.” United States v.
Mendenhall, 446 U.S. 544, 554 (1980). Gaddis argues these cases
apply here given the officers’ deposition testimony agreeing
that they were on Gaddis’s porch at least in part to make sure
“that Gaddis stayed in the vicinity.” (Lannom Dep. at 12);
(Spinka Dep. at 10). This leads Gaddis to the conclusion that he
was already under arrest while inside his home speaking to
Officers Lannom and Spinka through the open screen door.
    The mere fact that in addition to gathering information,
Officers Lannom and Spinka wanted to ensure Gaddis stayed
nearby does not transform his entirely consensual interaction
with them into a seizure. It has long been established that the
Fourth Amendment is not implicated when officers approach
a doorway, knock, wait for an answer, and engage in conversa-
tion until asked to leave. See e.g., Florida v. Jardines, 569 U.S. 1,
10                                                    No. 20-2424

8 (2013). Here Officers Lannom and Spinka did exactly that.
Gaddis never asked them to leave and presented no evidence
that he was not free to close the door on them and go about his
business. Their admission that part of their aim in being on the
porch was to prevent Gaddis from leaving the scene does not
transform the consensual interaction into a seizure implicating
the Fourth Amendment.
    Gaddis’s final theory is that officers violated the Fourth
Amendment by coercing him outside to arrest him when they
undisputedly lacked authority to enter his home in order to
effectuate his arrest. Gaddis testified that Officer DeMattei
arrived on his porch and told him to step outside because he
was being arrested for disorderly conduct. He also said that
Officer Lannom claimed that if Gaddis did not come out he
would be arrested for resisting arrest. After Gaddis “thought
about it for a while,” he decided to go outside, where he was
arrested. According to Gaddis, the threat of additional charges
amounted to coercion that left him with no choice but to step
outside his home. For their part, the officers maintain there
was no coercion and that they are in any event entitled to
qualified immunity as to the facts surrounding Gaddis’s arrest.
    Gaddis must make two showings to overcome the officers’
assertion of qualified immunity. First, he must demonstrate
that the facts, when viewed in the light most favorable to him,
establish a violation of his constitutional rights. Allin v. City of
Springfield, 845 F.3d 858, 862 (7th Cir. 2017). He must also show
that their conduct violated “clearly established statutory or
constitutional rights of which a reasonable person would have
known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Because
the second inquiry is often conclusive, we may start our
No. 20-2424                                                     11

analysis there. See Pearson v. Callahan, 555 U.S. 223, 236 (2009).
The showing of clearly established law must be specific to the
particular facts of the case. In other words, Gaddis may not rest
on generalities about when coercion may lead to a Fourth
Amendment violation, but must rather point to cases establish-
ing a rule that makes it obvious that raising the possibility of
further charges if Gaddis declined to come out would amount
to unlawful coercion. See Mullenix v. Luna, 577 U.S. 7, 12 (2015)
(“We do not require a case directly on point, but existing
precedent must have placed the statutory or constitutional
question beyond debate.”) (internal quotations and citation
omitted); see also Ashcroft v. Al-Kidd, 563 U.S. 731, 742 (2011)
(“We have repeatedly told courts … not to define clearly
established law at a high level of generality.”). In other words,
the inquiry whether the conduct clearly violates established
law “‘must be undertaken in light of the specific context of the
case, not as a broad general proposition.’” Brosseau v. Haugen,
543 U.S. 194, 198 (2004) (per curiam) (quoting Saucier v. Katz,
533 U.S. 194, 206 (2001)). This precision is particularly impor-
tant in the context of the Fourth Amendment, where the Court
has recognized that “[i]t is sometimes difficult for an officer to
determine how the relevant legal doctrine … will apply to the
factual situation the officer confronts.” Saucier, 533 U.S. at 205.
    Gaddis’s argument boils down to a claim that officers
violated—if not the letter, at least the spirit—of the Payton rule
by raising the possibility of further charges if he exercised his
undisputed right to stay inside his home and demand that
officers procure a warrant for his arrest. There are cases
recognizing the possibility that officers may violate Payton by
engaging in behavior to coerce an occupant out of his home.
12                                                   No. 20-2424

Those cases observe that coercive actions by officers accom-
plish “‘the same thing’ and achieve the same effect as an actual
entry, and therefore trigger Payton’s protections.” See United
States v. Allen, 813 F.3d 76, 78 (2d Cir. 2016) (quoting United
States v. Morgan, 743 F.2d 1158, 1166 (6th Cir. 1984)). Critically
though, that same line of case law notes that circuits are split
between a narrow reading of Payton requiring actual entry into
the home for a violation and those recognizing the kind of
“legal fiction of constructive or coercive entry” described
above. Allen, 813 F.3d at 81. Notably, our circuit has to date
limited Payton to its literal holding that non-exigent warrant-
less arrests inside the home violate the Fourth Amendment.
United States v. Berkowitz, 927 F.2d 1376, 1385 (7th Cir. 1991)
(relying on Payton for the rule that the Fourth Amendment
“draws a firm line at the entrance to the house”) (internal
quotation and citation omitted). Given this , it is axiomatic that
there is no “clearly established law” in our circuit establishing
what officers may permissibly do to encourage an occupant to
come outside within the limits of the robust Fourth Amend-
ment protections forbidding warrantless routine arrests inside
the home as recognized by Payton and its progeny. See Wilson
v. Layne, 526 U.S. 603, 617–18 (1999) (affirming that government
officials were entitled to qualified immunity where no
“controlling authority in their jurisdiction” clearly established
the rule on which the petitioners sought to rely); Upton v.
Thompson, 930 F.2d 1209, 1217 (7th Cir.1991) (circuit split
indicated the rights at issue were “currently unsettled as a
matter of constitutional law and therefore were not ‘clearly
established’ ”).
No. 20-2424                                                      13

    Because Gaddis cannot identify the required clearly
established law, we need not inquire whether the officers here
violated the constitution. (Although we note that our failure to
reach the issue should in no way be read as sanctioning the use
of threats or deception to “encourage” a suspect to step out of
his home.) It is enough that at the time of Gaddis’s arrest, it
was not clearly established that such a statement, followed by
an ostensibly consensual choice to exit one’s home and face
arrest, would violate the Fourth Amendment’s prohibition on
routine warrantless arrests inside the home.
    That leaves Gaddis’s state-law claims against McCombs
and Dunford. To succeed on his false arrest claim under Illinois
law, Gaddis must show 1) arrest or restraint against his will; 2)
caused or procured by the defendants; and 3) made without
probable cause or reasonable grounds to believe he committed
the offense. As discussed above, Gaddis has failed to show that
the arresting officers here lacked probable cause. Moreover,
private citizens may be liable for false arrest only upon a
showing that they commanded or mounted a campaign against
the police in order to procure the plaintiff’s arrest. See Butler v.
Goldblatt Bros., Inc., 589 F.2d 323, 326 (7th Cir. 1978; Odorizzi v.
A.O. Smith Corp., 452 F.2d 229 (7th Cir. 1971). Gaddis claims he
satisfies this requirement with evidence that both McCombs
and Dunford exaggerated his behavior when describing it to
police (characterizing him as “out of control” and “pounding”
instead of knocking on Winstead’s door). But merely providing
information to police is insufficient to constitute participating
in or procuring an arrest. Odorizzi, 452 F.3d at 232 (“[G]iving
information to police in itself is insufficient to constitute
participation in an arrest.”). In any event, even when viewing
14                                                 No. 20-2424

the facts in the light most favorable to Gaddis, it is not clear
that McCombs or Dunford embellished or falsified facts in
their descriptions to police. Gaddis himself admitted in his
deposition that it was “possible” his behavior could be
perceived as threatening. (Gaddis Dep. at 43) (noting that
when he “corrected” Winstead by telling him to mind his own
business it is “possible” that “he somehow took that as a threat
or something, I guess”). Given the existence of probable cause
for his arrest and the lack of evidence suggesting either
Dunford or McCombs pressured or persuaded officers to arrest
Gaddis, his state-law claims fail as well.
                                III.
   For the foregoing reasons, we direct the district court to
convert Winstead’s dismissal without prejudice into one with
prejudice, and we AFFIRM the district court’s grant of sum-
mary judgment to all remaining defendants.